IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                          _______________

                                            No. 98-20498
                                          _______________

                              UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,
                                               VERSUS

                                       ALBERT DUVALL,
                                                              Defendant-Appellant.
                                    _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (H-97-CR-266-1)
                                 _________________________

                                            August 11, 1999

Before KING, Chief Judge, SMITH and                   Duvall was standing next to the vehicle and
  BARKSDALE, Circuit Judges.                          leaning into its driver’s seat window.
                                                      Suspecting that a drug transaction might be
JERRY E. SMITH, Circuit Judge:*                       taking place, the officers decided to
                                                      investigate.
    Albert Duvall challenges his cocaine
conviction on the ground that critical evidence          Ybanez asked Duvall to place his hands on
was obtained in violation of the Fourth               the police car to pat him down for weapons.
Amendment. Finding no reversible error, we            Meanwhile, McDaniel approached the car and
affirm.                                               questioned its occupant.

                       I.                                Ybanez’s pat down revealed a small pocket
                       A.                             knife in Duvall’s left back pocket and a “hard,
    Officers Ybanez and McDaniel of the               kind of square object” in his right back pocket.
Houston Police Department were patrolling a           Ybanez could not identify what this other
high-crime neighborhood known for drug                object was from the plain touch of the pat
trafficking and violence and were advised to be       down; although he believed it might be keys,
on heightened alert to drug dealing. At               he also thought it could be a weapon. Out of
approximately 10:30 p.m., they noticed a              an abundance of caution, Ybanez removed the
Mercedes automobile unlawfully parked.                object in question and discovered that it was a
                                                      set of automobile keys attached to an Avis
                                                      rental car tag. Duvall explained to Ybanez
    *
      Pursuant to 5TH CIR. R. 47.5, the court has     that his car was in the shop, so he was using a
determined that this opinion should not be            rental car. Ybanez then returned the keys to
published and is not precedent except under the       Duvall.
limited circumstances set forth in 5TH CIR.
R. 47.5.4.                                               Ybanez asked Duvall for identification.
Ybanez explained that “he would check him               According to Duvall, Ybanez was not
out and if everything was okay . . . [Duvall]           authorized to conduct such further
would be on his way.” Duvall handed over an             examination, and his decision to do so caused
identification card; a computer search revealed         the search to exceed the permissible scope of
two outstanding municipal warrants for                  a constitutional Terry frisk.1 Duvall argues
Duvall’s arrest, stemming from traffic                  that the discovery of his keys led the officers
violations.                                             to his rental vehicle (and the cocaine inside it),
                                                        and thus this subsequently discovered evidence
   By then, McDaniel had finished questioning           should have been suppressed as “fruit of the
Cook and returned to the patrol car. He got a           poisonous tree.” See United States v. Rivas,
good look at Duvall for the first time and              157 F.3d 364, 368 (5th Cir. 1998).
recognized him from previous narcotics and
robbery investigations. The officers began to
question Duvall more aggressively. When
asked whether he had a vehicle in the vicinity,
Duvall became “evasive,” prompting Ybanez
to ask him to turn over the keys; Duvall did so.
This time, however, the Avis rental car tag
was missing. Duvall explained that “he was
nervous and had eaten the tag.”

   Now even more suspicious, Ybanez began
to look for an automobile that fit the
description found on the keys. He found such
a carSSa late model Pontiac BonnevilleSSand
Duvall’s key fit into its lock.

   Instead of opening the door to the
Bonneville, however, Ybanez asked Duvall for
permission to search the car.          Duvall
consented but would not furnish his consent in
writing. Ybanez summoned a drug dog to the
scene. When the dog alerted to the presence
of drugs on the Bonneville, Ybanez requested
and received a search warrant for the car; a
search revealed four packages of cocaine,
totaling approximately 1.9 kilograms.

                      B.
   Duvall was convicted of possessing with
intent to distribute 500 grams or more of
cocaine. Before trial, he moved to suppress
evidence because of an unconstitutional
search. The denial of the motion is the subject
of the appeal.

                       II.
    Duvall does not challenge the validity of the
initial stop or of the pat down. Instead, he              1
                                                            See Terry v. Ohio, 392 U.S. 1, 27 (1968); see
focuses on Ybanez’s decision to conduct                 also Minnesota v. Dickerson, 508 U.S. 366, 373
further examination of the “hard, kind of               (1993); United States v. Ponce, 8 F.3d 989, 999
square object” he felt in Duvall’s rear pocket.         (5th Cir. 1993).

                                                    2
   The district court agreed with Duvall that             weapons which might be used to harm the
Ybanez exceeded the scope of his authority                officer or others nearby . . . .” Terry, 392 U.S.
when he removed Duvall’s keys from his pocket             at 26. The question, therefore, is whether it
for further examination, but the court found that         was necessary for Ybanez to remove the
facts and circumstances arising after and                 “hard, kind of square object” he felt.
unrelated to Ybanez’s actions independently led
police to Duvall’s rental car. For this reason, the          Under the “plain feel” doctrine (akin to the
court concluded that the cocaine was admissible           “plain view” doctrine), Ybanez would have
under the “independent source doctrine.” See              been able to remove the object if “its
United States v. Hassan, 83 F.3d 693, 695 (5th            incriminating character [was] immediately
Cir. 1996).                                               apparent.” Dickerson, 508 U.S. at 375-77;
                                                          United States v. Ponce, 8 F.3d 989, 999 (5th
    We agree with the district court's result but         Cir. 1993). No one asserts, however, that this
not its reason. We conclude that the search did           was the case. Ybanez thought the item in
not exceed the permissible scope of a Terry               question might have been a weapon; he did not
frisk, so there is no need to consider the                think it might have been contraband. For this
independent source doctrine.                              reason, the “immediately apparent” standard of
                                                          Dickerson is inapplicable. See Dickerson, 508
    In Terry, 392 U.S. at 27, the Court held that,        U.S. at 375.
under some circumstances, police may “stop and
frisk” an individual suspected of carrying                   Because Ybanez suspected a weapon, a
weapons in the absence of either a search                 more lenient standard should be used in
warrant or probable cause. This exception to              reviewing his suspicions than the high
the warrant requirement, and deviation from the           “immediately apparent” standard applied to
Fourth Amendment’s probable cause                         suspected contraband. See Terry, 392 U.S. at
requirement, arise from the need to protect               23-24 (noting that “[c]ertainly it would be
officers' lives and safety and from the diminished        unreasonable to require that police officers
intrusiveness of stop-and-frisks versus full-blown        take unnecessary risks in the performance of
arrests and searches. See id. at 20-27.                   their duties”). We addressed this issue of
                                                          wider latitude for officers in United States v.
   An officer conducting a Terry frisk must have          Campbell, 178 F.3d 345 (5th Cir. 1999).
“reason to believe that he is dealing with an
armed and dangerous individual.” Id. at 27. He               In Campbell, an officer removed a “large
may not act merely on a “hunch” but, rather,              bulge” from a suspect’s pockets, claiming he
must “be able to point to specific and articulable        thought it “was some type of weapon.” We
facts which, taken together with rational                 held that because the officer “had not ruled
inferences from those facts, reasonably warrant           out the possibility that the large bulge was a
[the] intrusion.” Id. at 21, 27.                          weapon . . . his removal of the pocket’s
                                                          contents was not beyond the scope of a
   Duvall does not question that Ybanez had               permissible Terry frisk.” Id. at 349 (emphasis
reason to be concerned for his (and his                   added). Thus, if an officer has not ruled out
partner’s) safety, and a brief frisk was a proper         the possibility that a particular object might be
precaution. What Duvall does challenge, and               a weapon, he is permitted to conduct further
what the district court found troublesome, is             examination of that object. Id.
Ybanez’s execution of the frisk.
                                                             Applying the Campbell rule to the instant
   The permissible scope of a Terry frisk is              case, we easily conclude that Ybanez was
limited by its purpose: “to allow the officer to          justified in removing the questionable object.
pursue his investigation without fear of                  Like the officer in Campbell, Ybanez could
violence.” Minnesota v. Dickerson, 508 U.S.               not “rule[] out the possibility” that the object
366, 373 (1993). Thus, “it must be limited to             was not a weapon. Id. Given the totality of
that which is necessary for the discovery of

                                                      3
the circumstances,2 Ybanez’s fears were
objectively reasonable: There was good reason
to believe that the unknown object might have
been another weaponSSalthough objective
reasonableness is not required under Campbell.
Accordingly, there was nothing unconstitutional
about Ybanez’s frisk of Duvall, and without the
existence of a “poisonous tree,” there are no
fruits ripe for suppression.

   AFFIRMED.




  2
    It was late at night in a high crime neighborhood
known for drug violence; Ybanez had been warned to
be on alert for drug activity; Duvall was found next
to an unlawfully and suspiciously parked car; and a
pocket knife had already been discovered on Duvall’s
person.

                                                        4